Case 14-11963-amc   Doc 192-1 Filed 10/23/18 Entered 10/23/18 16:25:27   Desc
                        Loan Documents Page 1 of 20
Case 14-11963-amc   Doc 192-1 Filed 10/23/18 Entered 10/23/18 16:25:27   Desc
                        Loan Documents Page 2 of 20
Case 14-11963-amc   Doc 192-1 Filed 10/23/18 Entered 10/23/18 16:25:27   Desc
                        Loan Documents Page 3 of 20
Case 14-11963-amc   Doc 192-1 Filed 10/23/18 Entered 10/23/18 16:25:27   Desc
                        Loan Documents Page 4 of 20
Case 14-11963-amc   Doc 192-1 Filed 10/23/18 Entered 10/23/18 16:25:27   Desc
                        Loan Documents Page 5 of 20
Case 14-11963-amc   Doc 192-1 Filed 10/23/18 Entered 10/23/18 16:25:27   Desc
                        Loan Documents Page 6 of 20
Case 14-11963-amc   Doc 192-1 Filed 10/23/18 Entered 10/23/18 16:25:27   Desc
                        Loan Documents Page 7 of 20
Case 14-11963-amc   Doc 192-1 Filed 10/23/18 Entered 10/23/18 16:25:27   Desc
                        Loan Documents Page 8 of 20
Case 14-11963-amc   Doc 192-1 Filed 10/23/18 Entered 10/23/18 16:25:27   Desc
                        Loan Documents Page 9 of 20
Case 14-11963-amc   Doc 192-1 Filed 10/23/18 Entered 10/23/18 16:25:27   Desc
                        Loan Documents Page 10 of 20
Case 14-11963-amc   Doc 192-1 Filed 10/23/18 Entered 10/23/18 16:25:27   Desc
                        Loan Documents Page 11 of 20
Case 14-11963-amc   Doc 192-1 Filed 10/23/18 Entered 10/23/18 16:25:27   Desc
                        Loan Documents Page 12 of 20
Case 14-11963-amc   Doc 192-1 Filed 10/23/18 Entered 10/23/18 16:25:27   Desc
                        Loan Documents Page 13 of 20
Case 14-11963-amc   Doc 192-1 Filed 10/23/18 Entered 10/23/18 16:25:27   Desc
                        Loan Documents Page 14 of 20
Case 14-11963-amc   Doc 192-1 Filed 10/23/18 Entered 10/23/18 16:25:27   Desc
                        Loan Documents Page 15 of 20
Case 14-11963-amc   Doc 192-1 Filed 10/23/18 Entered 10/23/18 16:25:27   Desc
                        Loan Documents Page 16 of 20
Case 14-11963-amc   Doc 192-1 Filed 10/23/18 Entered 10/23/18 16:25:27   Desc
                        Loan Documents Page 17 of 20
Case 14-11963-amc   Doc 192-1 Filed 10/23/18 Entered 10/23/18 16:25:27   Desc
                        Loan Documents Page 18 of 20
Case 14-11963-amc   Doc 192-1 Filed 10/23/18 Entered 10/23/18 16:25:27   Desc
                        Loan Documents Page 19 of 20
Case 14-11963-amc   Doc 192-1 Filed 10/23/18 Entered 10/23/18 16:25:27   Desc
                        Loan Documents Page 20 of 20
